DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-3 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 13 February 2019 and reviewed and considered by the Examiner except the references lined through.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The foreign application “JP 11-002535” is lined through in the IDS signed by the Examiner and is not considered since such foreign document number (11-002535) with such country code (JP) does not exist. Based on the foreign reference document provided by the Applicant, Examiner believes that Applicant meant to include “JPH112535A” instead.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder information acquisition device” and “vehicle travel control device” in claim 1 and “information providing device” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is indefinite because of the recited limitation “wherein a restricted lane section is a lane and a section of lane in which a specific type of vehicle is prohibited from traveling”. It is unclear, to the Examiner, what is exactly meant by this limitation, e.g. it is unclear how a restricted lane section can be both a lane and a section of lane.
Claims 2 and 3 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20170124882A1) in view of Masatoshi (JP2006236247A).  The examiner notes that the mapping/citations herein to Masatoshi are based on the machine translation provided by examiner with this Office Action. 
Regarding claim 1, Wang discloses a vehicle travel control system installed on a vehicle (see at least abstract, Figures 3A, 3B and [0009]) and comprising: an (see at least [0009], [0010], [0013], [0028]-[0032], [0039], [0043], [0046] and [0047]); and a vehicle travel control device configured to execute vehicle travel control that determines a travel lane and controls the vehicle to travel in the travel lane based on the driving environment information (see at least [0003], [0009], [0012], [0014], [0033]-[0035], [0041], [0046], [0049], [0050] and [0054]), wherein a restricted lane section is a lane and a section of lane in which a specific type of vehicle is prohibited from traveling (see at least Figures 1-2E, [0008]-[0010], [0013], [0014], [0025]-[0032], [0043], [0046] and [0047]), wherein the driving environment information includes: lane configuration information indicating a configuration of each lane (see at least [0008]-[0010], [0013], [0025]-[0032], [0043], [0046], [0047] and [0053]); position information indicating a position of the vehicle (see at least [0009], [0010], [0013], [0039] and [0046]); vehicle type information indicating a type of the vehicle (see at least Figures 1-2E, Figure 5, [0010], [0025], [0027] and [0055]); and restricted lane section information indicating a position of the restricted lane section (see at least [0009], [0010], [0013], [0025], [0027]-[0032], [0043], [0046] and [0047]) wherein the vehicle travel control device is further configured to: recognize, based on the vehicle type information and the restricted lane section information, an avoidance target lane section being the restricted lane section in which the vehicle is prohibited from traveling (see at least Figure 5, [0009], [0010], [0014], [0025], [0027]-[0032], [0046], [0047], [0049], [0050] and [0052]-[0055]; Wang might not use the term “avoidance target lane section”; however, given the disclosure, it is clear that when the vehicle is determined to be not allowed in the restricted lane section based on the vehicle type information and the restricted lane section information then the restricted lane section is not used/entered and therefore is avoided hence the avoidance target lane section being the restricted lane section in which the vehicle is prohibited from traveling); and execute the vehicle travel control so as to avoid the avoidance target lane section based on the lane configuration information and the position information (see at least [0009], [0010], [0014], [0033]-[0035], [0041], [0046], [0047], [0049], [0050] and [0052]-[0055]; Wang might not use the term “avoid”; however, given the disclosure, it is clear that when the vehicle is determined to be not allowed in the restricted lane section then the restricted lane section is not used/entered and therefore is avoided by executing the vehicle travel control so as to avoid the avoidance target lane section based on the lane configuration information and the position information).
Wang does not expressly disclose the position information indicating the position of the vehicle with an accuracy with which the travel lane is identifiable. However, such matter is suggested by Masatoshi (see at least [0007], [0008], [0014], [0017], [0019], [0020], [0032] and [0037]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang to incorporate the teachings of Masatoshi wherein the position information indicating the position of the vehicle with an accuracy with which the travel lane is identifiable since both systems are directed to restricted lane sections and use of Masatoshi would increase accuracy thereof safety and reliability of the system.

Regarding claim 2, Wang as modified by Masatoshi discloses wherein the restricted lane section information includes at least one of: lane attribute information indicating a position of the restricted lane section that steadily exists; and temporal restriction information indicating a position of the restricted lane section that temporarily occurs (see at least Wang Figures 1-2E, [0008]-[0010], [0013], [0014], [0025]-[0032], [0043], [0046] and [0047]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20170124882A1) in view of Masatoshi (JP2006236247A) in further view of Chase (US20180335781A1).
Regarding claim 3, Wang as modified by Masatoshi does not expressly disclose an information providing device configured to communicate with a surrounding vehicle, - 16 -wherein when the restricted lane section information includes the temporal restriction information, the information providing device provides the surrounding vehicle with the temporal restriction information. However, such matter is suggested by Chase (see at least [0013]-[0015], [0028], [0034], [0040]-[0052] and [0061]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang as modified by Masatoshi to incorporate the teachings of Chase of an information providing device configured to communicate with a surrounding vehicle, - 16 -wherein when the restricted lane section information includes the temporal restriction information, the information providing device provides the surrounding vehicle with the temporal restriction information since they are all directed to restricted lane sections and use of Chase would increase awareness of all vehicles in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667